DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 20 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a apparatus configured for mitigating interference in a received wireless signal, the apparatus comprising: a data input configured to receive a digital input data stream that is derived from the received wireless signal; a plurality of data outputs, each of the plurality of data outputs being configured to output a filtered output stream for which the interference is mitigated; a digital down converter (DDC) that is configured to provide a down-converted data stream derived from the input data stream; a weight generator that is configured to generate an optimized set of adaptive filter weights according to the down-converted data stream and according to filtering feedback; and a scrubber that is configured to apply digital filtering to the down-converted data stream according to the adaptive filter weights so as to produce at least one of the filtered output streams, the scrubber being further configured to provide the filtering feedback to the weight generator, wherein the scrubber is configured to continue using the adaptive filter weights; wherein at least one of the DDC, the weight generator, and the scrubber is configured to perform calculations necessary to produce a plurality of the filtered output streams, and wherein the apparatus shares computational resources between the weight generator and the scrubber, wherein the computational resources of the weight generator are available for other tasks after the weight generator generates the adaptive filter weights and the scrubber continues using the adaptive filter weights without further input from the weight generator as claimed in independent claim 1 and similarly claimed in independent claims 10 and 12. Therefore, claims 1 – 20 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633